Exhibit 99.2 Remittance Dates: September 21, 2011 through October 20, 2011 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2011 through June 29, 2012 Remittance Dates: September 21, 2011 through October 20, 2011 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 20th day of October 2011. ENTERGY TEXAS, INC., as Servicer By/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: October 21, 2011 through November 18, 2011 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2011 through June 29, 2012 Remittance Dates: October 21, 2011 through November 18, 2011 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 21st day of November 2011. ENTERGY TEXAS, INC., as Servicer By/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: November 21, 2011 through December 20, 2011 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2011 through June 29, 2012 Remittance Dates: November 21, 2011 through December 20, 2011 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 20th day of December 2011. ENTERGY TEXAS, INC., as Servicer By /s/ Frank Williford Title: Assistant Treasurer Remittance Dates: December 21, 2011 through January 20, 2012 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2011 through June 29, 2012 Remittance Dates: December 21, 2011 through January 20, 2012 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 20th day of January 2012. ENTERGY TEXAS, INC., as Servicer By /s/ Frank Williford Title: Assistant Treasurer Remittance Dates: January 23, 2012 through February 21, 2012 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2011 through June 29, 2012 Remittance Dates: January 23, 2012 through February 21, 2012 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 20th day of February 2012. ENTERGY TEXAS, INC., as Servicer By/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: February 22, 2012 through March 22, 2012 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2011 through June 28, 2012 Remittance Dates: February 22, 2012 through March 22, 2012 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 22nd day of March 2012. ENTERGY TEXAS, INC., as Servicer By/s/ Frank Williford Title: Assistant Treasurer
